DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 1/22/19. It is noted, however, that applicant has not filed a certified copy of this application as required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 7,875,970, in view of Yuan et al., US 6,369,455, and Shang, CN 106384730.

disposing one or a plurality of dies 104 on a packaging substrate; 
forming an encapsulation material on the packaging substrate 102, wherein the encapsulation material 114 is configured to encapsulate the one or the plurality of the dies 104 on the packaging substrate 102;
forming a heat dissipation structure 112/107 on the encapsulation material 114, wherein at least a part of the heat dissipation structure 112 is formed in the at least one trench, a part of the encapsulation material 114 is located between the heat dissipation structure 112/107 and the one or a plurality of dies 104 for isolating the heat dissipation structure 112/107 from the one or a plurality of dies 104.
Li, which teaches using a pre-molded heat dissipation structure, fails to teach forming at least one trench in the encapsulation material.
Yuan (figures 2-3) teaches forming at least one trench 270 in the encapsulation material 210.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Yuan in the invention of Li because Yuan teaches an alternative, equivalent method of forming a heat dissipation structure. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 
Li and Yuan fail to teach the step of forming the heat dissipation structure comprises: forming a first slurry in the at least one trench; and performing a first curing process to the first slurry for forming a first portion of the heat dissipation structure.
Shang (abstract) teaches forming the heat dissipation structure comprises: forming a first slurry in the at least one trench.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the slurry of Shang in the invention of Kim because Shang teaches a slurry is an alternative, equivalent method of depositing a heat dissipation structure.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Though Shang appears to fail to teach curing the slurry it would have been obvious to one of ordinary skill in the art at the time of the invention to cure the slurry in the invention of Shang because curing is necessary to form the slurry into its final shape. If the slurry isn’t cured then it would make a big mess as it would run outside of it 
With respect to claim 2, Li teaches using two different materials for the heat dissipation structure 112/107 (column 5, lines 38-41), and Shang teaches using a slurry, therefore the combination of Li and Shang teach forming a second slurry on a surface of the encapsulation material after forming the first slurry in the at least one trench because different slurries would be used to form 112 and 107 since they are made of different materials.
As to claim 3, the slurry teachings of Shang combined with the two piece structure of Li would result in the step of forming the heat dissipation structure further comprises: performing a second curing process to the second slurry for forming a second portion of the heat dissipation structure on the surface of the encapsulation material, wherein the second slurry is formed after the first curing process because Li teaches the two parts of the heat dissipation structure 112/107 are attached to each other using a bonding method (column 5, lines 40-45) therefore they would be separately cured when deposited using a two slurries.
In re claim 5, Li (column 5, lines 37-41), when combined with the Shang’s teaching of using a slurry, teaches a material composition of the second slurry 107 is identical to a material composition of the first slurry 112.  

Pertaining to claim 7, Li, when combined with Shang’s teaching of using a slurry, teaches the first slurry comprises first metal particles (column 5, lines 37-41), the second slurry comprises second metal particles (column 5, lines 37-41).
Li fails to teach a dimension of each of the second metal particles is larger than a dimension of each of the first metal particles for forming an uneven surface of the heat dissipation structure, but Li does teach using castellations 110 that form an uneven surface and it would have been obvious to one of ordinary skill in the art at the time of the invention to form the uneven surface castellations 110 in the invention of Li because it is a known way of forming an uneven surface. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 8, Li (figure 7E) teaches performing a cutting process 116 after the step of forming the heat dissipation structure. 
Regarding claim 10, though Li fails to teach a heat transfer coefficient of the heat dissipation structure is higher than a heat transfer coefficient of the encapsulation material, it would have been obvious to one of ordinary skill in the art at the time of the invention to use such a heat transfer coefficient in the invention of Kim because it is conventionally known and used in the art. A skilled artisan knows that such a heat 
With respect to claim 11, Li (figure 7F) teaches the second portion 107 of the heat dissipation structure 112/107 is formed outside the trench.
As to claim 12, Li (figure 7F) teaches the second portion 107 of the heat dissipation structure 112/107 is formed on a topmost surface of the encapsulation material 104 in a thickness direction of the packaging substrate.
In re claim 13, though Li, Yuan, and Shang fail to teach the second curing process is different from the first curing process, Li teaches using two different materials (column 54, lines 37-41) therefore the curing process would be different in at least one factor, such as length of time or temperature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art could be used to reject at least claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        2/14/2022